Case 9:18-cv-80176-BB Document 439 Entered on FLSD Docket 03/25/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                          DR. CRAIG WRIGHT’S OPPOSITION
                 TO PLAINTIFFS’ REQUEST TO EXTEND CASE DEADLINES

         Plaintiffs’ request to (once again) extend discovery [D.E. 436] (the “Motion”) is not

  warranted and should be denied. Defendant is sensitive to the disruptions caused by the

  coronavirus; however, plaintiffs have not shown how the coronavirus is impeding their ability to

  timely prepare their expert disclosures by March 27 or complete the depositions by April 17. At

  most, plaintiffs have stated that their offices are now virtual in light of the situation. Online or

  remote platforms are now the standard for most attorneys, including defense counsel. But virtual

  offices do not prevent counsel from getting work done.

         In fact, as the Court recently noted, there are many methods for substituting face-to-face

  meetings. D.E. 427. Conferences held through video calls with Zoom, WebEx, Skype, WhatsApp,

  Facetime, or Teams are effective and efficient methods of collaboration. Documents are easily

  shared through email or a file-sharing service, such as Google Drive, Dropbox, OneDrive, or

  Box—and overnight delivery still is an option.

         The coronavirus has changed how the world works. But it doesn’t need to stop the world

  from working—and it isn’t. Students of all ages are attending virtual classrooms and lectures,
Case 9:18-cv-80176-BB Document 439 Entered on FLSD Docket 03/25/2020 Page 2 of 4



  turning in their homework online, and taking online exams. Teachers and college professors are

  remotely grading papers. Law firms are working remotely, and courts are holding hearings via

  phone and video conference. In fact, the parties just successfully concluded a week’s worth of

  depositions of three London witnesses using video conferencing software, with counsel located in

  the U.S and the U.K.

         Plaintiffs have made a habit of asking this Court to extend the discovery deadline on the

  eve of the cutoff date. In January 2020, the Court granted plaintiffs a 90-day extension of fact

  discovery and expert discovery. D.E. 382. Discovery has been ongoing for more than 20-months.

  No more extensions should be permitted.1

         As for the depositions of Brenden Sullivan, Marc Lowe, and Jimmy Nguyen, plaintiffs do

  not base their request for additional time on the coronavirus. Instead, they move to extend the

  discovery cutoff for plaintiffs because (i) Mr. Sullivan has filed a motion to quash, (ii) Mr. Lowe

  plans on filing a motion to quash, and (iii) plaintiffs have not been able to serve Mr. Nguyen.

         But Mr. Sullivan’s motion to quash has been pending for seven months in the Eastern

  District of New York, and plaintiffs waited until six days ago to serve Mr. Lowe on March 19,

  2020. Plaintiffs have known about Mr. Nguyen since the beginning of the lawsuit and apparently

  follow him on twitter. See Motion at 4. As such, they were aware that he spends a “significant

  amount of time traveling outside of the country” as part of his work, but they waited until now to

  try and serve him in the U.S. Id. Plaintiffs’ request for additional time is unreasonable. They had

  more than 20-months to depose those witnesses.



  1
   It’s entirely unclear why plaintiffs didn’t start working on the expert reports until three days
  before the deadline. Plaintiffs know who their experts are. Their experts are Matthew Edmond and
  Andreas Antonopoulos. Both have already submitted expert reports and have already been
  deposed.

                                                    2
Case 9:18-cv-80176-BB Document 439 Entered on FLSD Docket 03/25/2020 Page 3 of 4



           Scheduling orders exist for a reason. Each of the deadlines is keyed into trial preparation.

  Plaintiffs’ request to delay the close of fact discovery and expand the date for expert disclosures

  raises significant issues of fairness and prejudice. Trial preparation is hindered if additional

  evidence, through witness testimony, can be added at any point in time. Plaintiffs’ request to

  extend the date for expert disclosures prejudices defendant’s ability to defend this case because it

  also extends the dates for rebuttal reports, expert depositions, and dispositive motions. That

  reduces the amount of time that defendant can dedicate to preparing for trial. Per plaintiffs’

  proposed revised scheduling order, defendant would have slightly more than a month to prepare

  for trial.

           For the foregoing reasons, plaintiffs’ request to modify the Court’s scheduling order should

  be denied.

                                                           Attorneys for Dr. Craig Wright

                                                            RIVERO MESTRE LLP
                                                            2525 Ponce de Leon Boulevard, Suite 1000
                                                            Miami, Florida 33134
                                                            Telephone: (305) 445-2500
                                                            Fax: (305) 445-2505
                                                            Email: amcgovern@riveromestre.com
                                                            Email: zkass@riveromestre.com
                                                            Email: receptionist@riveromestre.com

                                                            By: s/ Amanda McGovern
                                                            AMANDA MCGOVERN
                                                            Florida Bar No. 964263
                                                            ANDRES RIVERO
                                                            Florida Bar No. 613819
                                                            SCHNEUR KASS
                                                            Florida Bar No. 100554




                                                     3
Case 9:18-cv-80176-BB Document 439 Entered on FLSD Docket 03/25/2020 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I certify that on March 25, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                              /s/ Schneur Kass
                                                              SCHNEUR KASS
                                                              Florida Bar No. 100554




                                                   4
